                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Christopher Moehrl, et al.
                                                Plaintiff,
v.                                                           Case No.: 1:19−cv−01610
                                                             Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 15, 2020:


        MINUTE entry before the Honorable Andrea R. Wood: Consistent with Second
Amended General Order 20−0012, the status hearing set for 4/16/2020 is stricken and
reset for 5/21/2020 at 10:00 AM. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
